DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 4, and 9 are objected to because of the following informalities: the phrase “when a rotation position different from a reference rotation position corresponds to the high-load rotation position and the reference rotation position” of claims 3 and 4 should be re-written as “when a rotation position different from a reference rotation position corresponds to the high-load rotation position” based on applicant’s step S20 in Fig. 5 and the phrase “and rotates a pointer” in line 4 of claim 9 should be re-written as “ and to rotate a pointer” to make a sentence more meaningful.  Appropriate correction is required.
CLAIM INTERPRETATION
1. The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 
2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
3. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. claim 1, a rotation detection control unit in claim 2. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f)orpre-AIA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f)or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KURASAWA YOSHIMITSU JP200321376A.
Regarding claim 1, KURASAWA YOSHIMITSU discloses
A timepiece (See Fig. 1, item 100. See para 0032) comprising: a high-load rotation position detection (Item 9. See para 0039, 0040-0041) unit that detects a high-load rotation position that is a rotation position of a wheel (Item 7) when a rotational load of a rotor (Item 6 inherently has a rotor to rotate) that transmits rotor's rotation to the wheel to rotate a pointer clockwise (When the minute hand points to 12 o’ clock) is greater than that during normal hand movement (See para 0040-0042); and a drive signal output unit (Items 4 and 5) that outputs a sub-drive signal (Signal P2) having energy greater than that of a main drive signal (Signal P1) that is output during the normal hand movement and less than that an auxiliary drive signal (Signal P3) that is output when the rotor does not rotate by the main drive signal in a case where the rotation position of the wheel is the high-load rotation position. (See para 0035, 0036, 0040-0046. Fig. 2 shows three pulses having three pulse widths. Pulse P2 has a larger pulse width (h2) than pulse width (h1) of P1 but smaller pulse width than pulse width (h3) of P3. As result, P3 is the highest energy among three pulses. It should be noted that pulse P2 or P3 is only applied when the motor does not rotate when the normal drive pulse P1 is output as mentioned in para 0039)  

Regarding claim 9, KURASAWA YOSHIMITSU discloses
 A timepiece motor control method comprising: a high-load rotation position detecting step of detecting a high-load rotation position that is a rotation position of a wheel when a rotational load of a rotor that transmits rotor's rotation to the wheel and rotates a pointer (Sentence is vague) clockwise is greater than that during normal hand movement; and a drive signal outputting step of outputting a sub-drive signal having energy greater than that of a main drive signal that is output during the normal hand movement and less than that of an auxiliary drive signal that is output when the rotor does not rotate by the main drive signal in a case where the rotation position of the wheel is the high-load rotation position. (See claim 1 rejection for detail)

Regarding claims 3 and 4, KURASAWA YOSHIMITSU discloses
wherein the drive signal output unit increases energy of the main drive signal when a rotation position (“X”) different from a reference rotation position (“2”) corresponds to the high-load rotation position and the reference rotation position. (See para 0033-0035. The condition 2<X≤3 denotes that the rotation position is different from the reference rotation position)  


Regarding claims 5 and 6, KURASAWA YOSHIMITSU discloses
, wherein the drive signal output unit maintains energy of the main drive signal (Pulse P1) when a rotation position (“X”) different from a reference rotation position (“0”) corresponds to the high-load rotation position and the reference rotation position does 

Regarding claims 7 and 8, KURASAWA YOSHIMITSU discloses
, wherein the drive signal output unit increases energy of the main drive signal when the rotation position of the wheel continuously corresponds to the high-load rotation position by exceeding a predetermined number. (See para 0026)  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KURASAWA YOSHIMITSU JP200321376A in a view of Ueda et al. US Patent No. 4,272,837.
Regarding claim 2, KURASAWA YOSHIMITSU does not explicitly disclose “a rotation detection control unit that stops a rotation detection process for detecting a rotation state of the rotor based on an induced voltage output to a coil that generates magnetic flux for rotating the rotor in a case where the rotation position of the wheel is the high-load rotation position.”

Regarding claim 2, Ueda discloses a rotation detection control unit (Item 56) that stops (“non-rotation”) a rotation detection process for detecting a rotation state of the rotor based on an induced voltage output to a coil (Item 7) that generates magnetic flux for rotating the rotor (Item 6) in a case where the rotation position of the wheel is the high-load rotation position. (See column 2, lines 46-59, and column 4, lines 1-30. The rotor is not rotated when the when the load is high)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a rotation detection control unit as disclosed by Ueda in KURASAWA’s teachings to detect non-rotation of the motor as disclosed in Ueda’s column 2, lines 46-59.

Conclusion
(Examiner also requests applicant to carefully review other prior arts mentioned in PTO-892 before making any amendments. Examiner believes that changing a pulse width of the pulse based on the load is commonly done in a timepiece as indicated in multiple prior arts mentioned in PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BICKEY DHAKAL/           Primary Examiner, Art Unit 2846